PER CURIAM.
AFFIRMED. We find no error in the trial court’s ruling as a matter of law that Florida law should apply to this action. The parties filed cross-motions for summary judgment on the choice-of-law issue and mutually contended that there were no material issues of fact, and that on the facts either Georgia law or Florida law should apply. At the hearing counsel for the appellant specifically advised the trial court that the only possible choice of law was Georgia or Florida. Upon review of the record we believe the trial court properly applied the test set out in Bishop v. Florida Specialty Paint Co., 389 So.2d 999 (Fla.1980) to the undisputed facts of this case in concluding that Florida law should apply. See also State Farm Mut. Auto. Ins. Co. v. Olsen, 406 So.2d 1109 (Fla.1981).
ANSTEAD, GUNTHER and WARNER, JJ., concur.